     Case: 4:19-cr-00713-AGF Doc. #: 2 Filed: 08/29/19 Page: 1 of 1 PageID #: 4


                              UNITED STATES DISTRICT COURT                    SUPPRESSED
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION                                      FILED
UNITED STATES OF AMERICA,                              )                               AUG 2 9 2019
                                                       )                             U. S. DISTRICT COURT
                        Plaintiff,                     )                           EASTERN DISTRICT OF MO
                                                       )                                    ST.LOUIS

v.                                                     )
                                                     - )      4:19CR713 AGF/PLC
DARYL PATRICK INGRAM,                                  )
                                                       )
                        Defendant.                     )

                                          INDICTMENT

                                           COUNT ONE

        The Grand Jury charges that:

       On or about April 28, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                     DAR-n, PATRICK INGRAM,

the defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

in a court oflaw of one or more crimes punishable by a, term ofimprisonment exceeding one year,

and the" firearm previously traveled in interstate or foreign commerce during or prior to being in

defendant's possession.

       In violation of Title 18, United States Code, Section 922(g)(l).


                                                              A TRUEBILLC


                                                              FOREPERSON


        JEFFREY B. JENSEN
                \

        United States Attorney



        KATHARINE A. DOLIN, #64817MO
        Special Assistant United States Attorney
